RESPONSE TO AMENDMENT
WITHDRAWN REJECTIONS
The 35 U.S.C. §112 rejection of the claims made of record in the office action mailed on have been withdrawn due to Applicant’s amendment in the response filed 09/29/2020.
The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on have been withdrawn due to Applicant’s amendment/argument in the response filed 09/29/2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 20-21, 27, 30-31, 34-36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Konokawa et al. (JP 07-207222) (see Derwent Abstract included with office action) in view of Glausch et al. (U.S. Pat No. 5,749,946) and Kunz et al. (U.S. App. Pub. No. 2008/0026233).
Regarding claims 1 and 27, Konokawa et al. teaches a coating composition for providing corrosion resistance to a metal substrate, wherein the coating comprises a mixture of epoxy, phenoxy and resol-type formaldehyde resin (i.e. a polar group containing compound in the form of hydroxyl groups) that is either dispersed or dissolved in an organic solvent. (Title and Abstract).
Konokawa et al. does not teach the inclusion of a hydrophilic flake having the structure as claimed.
Glausch et al. teaches pigment preparations free from toxic organic compounds useful in coating materials. (col. 1, lines 6-10). Glausch et al. teachest that these pigments provide anti-corrosion effect to coating compositions containing waterborne and customary binder materials. (col. 4, lines 53-63). Glausch et al. teaches that these platelet pigments provide barrier properties by enlarging of diffusion paths and reduction in permeability in the coating composition. (col. 1, lines 28-35). Glausch et al. teaches that the pigment preparation includes a combination of a platelike support material coated with a metal oxide and an active pigment. (col. 4, line 66 – col. 5, line 4). The substrates of the pigments may include glass (col. 5, line 8-10) and the oxide coating may include TiO2, Fe2O3, Cr2O3, ZrO2, SiO2, Al2O3 and ZnO. (col. 5, lines 23-24). Glausch et al. teaches that the platelike pigments having aspect ratios of preferably more than 5. (col. 5, lines 17-24).
It would have been obvious to one of ordinary skill in the art to use the pigment composition disclosed in Glausch et al. in the anticorrosion coating composition of Konokawa et al.
One of ordinary skill in the art would have found it obvious to use the pigment composition of Glausch et al. in view of the improved anti-corrosive properties of platelet like pigments having high aspect ratios, as disclosed in the reference.

Konokawa et al. does not specifically teach the amount of organic solvent to the binder.
Kunz et al. teaches a process for coating a metal substrate with a protective organic coating (Abstract) and containing anti-corrosive pigments therein (par. [0065]). Kunz et al. further teaches using an organic solvent to adjust the viscosity of the coating at the particular 
It would have been obvious to one of ordinary skill in the art to optimize the amount of solvent in the coating composition of Konokawa et al.
One of ordinary skill in the art would have found it obvious to optimize the solvent content in the coating formulation of Konokawa et al. for adjusting the viscosity of the coating for the coating application method and temperature used.

Regarding claim 20 and 21, Konokawa e ta al. teaches that the binder composition includes a mixture of epoxy and phenoxy resins wherein the content of phenoxy resins is between 15-100% by weight and the content of epoxy resin is 0-85% by weight (Abstract). The relative ratios of the resins is therefore within the claimed range.
Regarding claim 30, Kunz et al. teaches the use of various solvents including methoxypropanol (i.e. an alcohol) (par. [0067]) but that different solvents may be used so long as they me be vaporized off during curing.
Regarding claim 31, Glausch et al. teaches that the content of the pigments in a binder composition should be 10 to 45% by mass. (col. 8, lines 11-13).
Regarding claims 34-35, the flakes of Glausch et al. have dimensions of 1-250 microns and a thickness of 0.05 to 5 micron. (col. 5, lines 17-22).

Regarding claim 36, Glausch et al. teaches that the metal oxide layer on the surface of the platelets may be made by a wet process such as disclosed in DE 1467468 which involves applying a hydrous form of the metal oxide on the surface of the platelets and then calcinating oC or lower to produce an oxide material. (see GB 974874 included with this office action, an English language equivalent of DE 1467468 at page 2, lines 59-125 and page 4, lines 1-23). The calcination of the oxide materials at such temperatures would inherently produce a closed grain structure which would be present between the surface of the flake and the binder material containing the pigment.

Regarding claim 42, the epoxy compound includes bisphenol A type epoxy structures which are polyglycidyl ethers of dihydric phenols. (see par. [0011] of Konokawa et al.).

Claims 10, 12-14, 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Konokawa et al. (JP 07-207222) (see Derwent Abstract included with office action) in view of Glausch et al. (U.S. Pat No. 5,749,946) and Kunz et al. (U.S. App. Pub. No. 2008/0026233), further in view of Arpac et al. (U.S. App. Pub. No. 2008/0008838).
Konokawa, Glausch and Kunz et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 10 and 12, Konokawa et al. does not teach the inclusion of inorganic particles as claimed
Arpac et al. teaches an abrasion resistant and alkali resistant coating or molded bodies having low-energy surface. (Abstract). Arpac et al. teaches that the coating comprises a hardenable binder, at least one fluorine containing polymer or oligomer and inorganic particles (Id.
It would have been obvious to one of ordinary skill in the art to include ceramic particles as disclosed in Arpac et al. into the coating composition disclosed in Konokawa et al.
One of ordinary skill in the art would have found it obvious to include ceramic particles as disclosed in Arpac et al. in order to improve the abrasive resistance and lower the surface energy of the coating composition disclosed in Konokawa et al., thereby resulting in a coating that has water and oil repelling properties which would be desirable to make a the anti-corrosion coating material for application to metallic substrates.

Regarding claim 13, Arpac et al. teaches the inclusion of fluorinated polymers and oligomers. (par. [0034]-[0040]). The fluorinated polymers react with the binder resin material such that the low-surface energy is fully preserved in the uppermost surface layers. (par. [0013]). 
It would therefore have been obvious to one of ordinary skill in the art to include fluorinated polymers or oligomers in the coating composition of Lewarchik et al.
One of ordinary skill in the art would have found it obvious to include fluorinated polymers or oligomers in order to impart a low-surface energy to the coating composition of Kaupp et al. which would therefore have a low attractive forces to elements surrounding the coating such as water or corrosive elements.
Regarding claim 14, Arpac et al. teaches that suitable fluorinated polymers include fluorinated polyethers. (par. [0036]).
Regarding claim 26, Arpac et al. teaches that polyepoxide resin binder compositions include hardeners therein for film formation and to achieve crosslinking including amino, hydroxyl and organic acids (i.e. carboxyl group containing compounds). (par. [0031]). Arpac et al. further teaches that the fluorinated polymers may include reactive functional groups for 
Regarding claim 40, Konokawa e ta al. teaches that the binder composition includes a mixture of epoxy and phenoxy resins wherein the content of phenoxy resins is between 15-100% by weight and the content of epoxy resin is 0-85% by weight (Abstract). The relative ratios of the resins is therefore within the claimed range. Glausch et al. further teaches that the platelet substrates include phyllosilicates or glass platelets (i.e. containing silica). (col. 5, lines 8-16).  The platelets may be coated with TiO2. (col., 5 lines 23-24) and have an aspect ratio of greater than 5 (col. 5, lines 17-24). Glausch et al. teaches that the content of the pigments in a binder composition should be 10 to 45% by mass. (col. 8, lines 11-13). Arpac et al. teaches that the coating comprises a hardenable binder, at least one fluorine containing polymer or oligomer and inorganic particles (Id.). The inorganic particles comprise ceramic particles comprising oxides, sulfides, nitrides, carbides and silicides including boron carbide (par. [0044]-[0048]) and included in the composition in an amount of at least 5% by weight. (par. [0067]).
With respect to the limitation “wherein the mixture is cured and the binder forms a polymer matrix in interaction with a uniform distribution of a plurality of at least one type of hydrophilic flake”, Glausch et al. teaches that by providing a metal oxide coating on the surface of the platelets, the pigment particles become uniformly distributed in a cured binder composition containing the pigments due to acid-based interactions between the hydrophilic portions of the binder material with the oxide on the surface of the platelets. (col. 8, lines 35-53).
One of ordinary skill in the art would have found it obvious to uniformly distribute the flakes in order to form a homogenous composition which would have the same properties throughout the layer thickness of the composition.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Konokawa et al. (JP 07-207222) (see Derwent Abstract included with office action) in view of Glausch et al. (U.S. Pat No. 5,749,946) and Kunz et al. (U.S. App. Pub. No. 2008/0026233), further in view of Mirone et al. (U.S. Pat. No. 7,846,248)
Konokawa, Glausch and Kunz et al. are relied upon as described in the rejection of claim 1, above.
Konokawa et al. fails to teach a rheology additive of the type claimed.
Mirone et al. teaches a paint formulation which comprises an acrylic based resin, a photo-initiator to induce crosslinking and one or more fillers. (Abstract). Mirone et al. teaches that the pigments are used to incorporate luster and interference effects to the paint composition. (col. 5, lines 26-61). The pigments are used in combination with a wax filler in the paint which allows for anti-settling, resistance to abrasion and orientation of the pigments added to the paint composition. (col. 4, lines 17-28). The waxes include PTFE waxes, polypropylene waxes, EAA and EVA waxes. (col. 4, lines 22-28).
It would have been obvious to one of ordinary skill in the art to incorporate waxes of the type selected from the group taught in Mirone et al., in the coating composition disclosed in Konokawa et al.
One of ordinary skill in the art would have found it obvious to incorporate waxes from the group of materials taught in Mirone et al.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Konokawa et al. (JP 07-207222) (see Derwent Abstract included with office action) in view of Glausch et al. (U.S. Pat No. 5,749,946) and Kunz et al. (U.S. App. Pub. No. 2008/0026233), further in view of Flury et al. (U.S. Pat. No. 5,352,831).
Konokawa et al. teaches that the binder composition includes a mixture of epoxy and phenoxy resins wherein the content of phenoxy resins is between 15-100% by weight and the content of epoxy resin is 0-85% by weight (Abstract). The relative ratios of the resins is therefore within the claimed range. Glausch et al. further teaches that the platelet substrates include phyllosilicates or glass platelets (i.e. containing silica). (col. 5, lines 8-16).  The platelets may be coated with TiO2. (col., 5 lines 23-24) and have an aspect ratio of greater than 5 (col. 5, lines 17-24). Glausch et al. teaches that the content of the pigments in a binder composition should be 10 to 45% by mass. (col. 8, lines 11-13). 
With respect to the limitation “wherein the mixture is cured and the binder forms a polymer matrix in interaction with a uniform distribution of a plurality of at least one type of hydrophilic flake”, Glausch et al. teaches that by providing a metal oxide coating on the surface of the platelets, the pigment particles become uniformly distributed in a cured binder composition containing the pigments due to acid-based interactions between the hydrophilic portions of the binder material with the oxide on the surface of the platelets. (col. 8, lines 35-53).
One of ordinary skill in the art would have found it obvious to uniformly distribute the flakes in order to form a homogenous composition which would have the same properties throughout the layer thickness of the composition.

Konokawa, Glasuch, Kunz and Arpac et al. does not teach the use of a cyanoguanidine crosslinker.
Flury et al. teaches oligomeric cyanoguanidines having a particular formula which are useful as curing agents for epoxy resins. (Abstract and col. 1, lines 23-31). Flury et al. teaches that the cyanoguanidines of his invention are soluble in solvents which are non-toxic and that curing epoxy resins with the cyanoguanidines of his invention results in a composition that has a high glass transition temperature. (col. 1, lines 6-31). Flury et al. further teaches that the content of the cyanoguanidine in the composition should be 5-25% by weight. (col. 5, lines 52-56).
It would have been obvious to one of ordinary skill in the art would have found it obvious to use cyanoguanidines as the crosslinking agents in the composition of Konokawa et al.
One of ordinary skill in the art would have found it obvious to use cyanoguanidines to crosslink the composition of Konokawa et al.
One of ordinary skill in the art would have found it obvious to crosslink the composition of Konokawa et al with the cyanoguanidine disclosed in Flury et al. in order to improve the mechanical properties such as hardness and durability of the coating composition of Konokawa et al. and in view of the solvent related properties of the cyanoguanidines disclosed in the reference.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 02/24/2021 regarding the rejections made of record in the office action mailed on 09/29/2020 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/21/2021